t c memo united_states tax_court wayne d ramsay petitioner v commissioner of internal revenue respondent docket no filed date wayne d ramsay pro_se jeffrey d heiderscheit and brock e whalen for respondent memorandum findings_of_fact and opinion ashford judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the taxable_year respondent now concedes that the deficiency is not more than dollar_figure the issues for decision for are whether petitioner’s taxable_income includes imputed_income of dollar_figure from a former employer’s purchase of a life_insurance_policy and whether we have jurisdiction to determine petitioner’s liability for interest on the deficiency findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in texas at the time the petition was filed with the court before petitioner retired as a pilot for delta airlines delta he continued to receive income from delta that he reported on his federal_income_tax returns for delta issued a form_w-2 wage and tax statement reporting income of dollar_figure to petitioner which he reported on his form_1040 u s individual_income_tax_return timely filed on date original return the reported amount included dollar_figure in imputed_income for premiums on a life_insurance_policy delta purchased for petitioner petitioner understood that the dollar_figure represented life_insurance coverage that delta purchased to cover him during during petitioner also received income from various other sources including distributions from an individual_retirement_account pensions dividends 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue some amounts are rounded to the nearest dollar and capital_gains he received but did not report on hi sec_2011 original return dollar_figure in taxable dividends and capital_gains on this return petitioner reported an overpayment of dollar_figure which included dollar_figure applied from hi sec_2010 federal_income_tax return and an dollar_figure payment made with a request for extension of time to file hi sec_2011 federal_income_tax return petitioner also indicated that he wanted this overpayment applied for the taxable_year on the basis of the omitted capital_gains and dividend income that had been reported to the internal_revenue_service irs by the payors the irs sent petitioner a notice_of_deficiency on date the notice determined a deficiency in petitioner’s federal_income_tax of dollar_figure but did not determine any penalties in his petition filed with the court on date petitioner did not dispute the unreported income but stated that his liability was overpaid and that he had employed an enrolled_agent to prepare an amended_return for petitioner indicated that he was contesting any interest or penalties resulting from the omission_of_income on hi sec_2011 original return on date petitioner mailed to respondent two form sec_1040x amended u s individual_income_tax_return and two form sec_1040 as amended for petitioner’s first form 1040x and form_1040 as amended first amended_return reported dollar_figure of capital_gains and dollar_figure of ordinary dividends omitted from hi sec_2011 original return reported tax owed of dollar_figure and claimed an overpayment of dollar_figure to be applied for the taxable_year his first amended_return was signed on date by the enrolled_agent petitioner referenced in his petition and on date by petitioner respondent accepted and properly processed this return petitioner’s second form 1040x and form_1040 as amended second amended_return removed dollar_figure for life_insurance_policy from the income reported on hi sec_2011 original return and his first amended_return and reported an overpayment of dollar_figure to be applied for the taxable_year his second amended_return was signed on date by the enrolled_agent petitioner referenced in his petition and on date by petitioner respondent did not process this return opinion both issues in this case arise because petitioner changed his federal_income_tax reporting positions after the irs sent him the notice_of_deficiency on hi sec_2011 original return he reported the income shown on the form_w-2 delta issued to him including dollar_figure of imputed_income relating to a life_insurance_policy and indicated that he wanted a dollar_figure overpayment applied against his liability for in the first and second amended returns petitioner submitted in he continued to ask that the reported overpayment be applied for first reducing the amount by tax due on the income items omitted from hi sec_2011 original return and then excluding the dollar_figure item reported as income on hi sec_2011 original return and his first amended_return petitioner did not report on hi sec_2011 original return dollar_figure of capital_gains and dividend income that according to his first amended_return increased his liability for by dollar_figure the amount that respondent now agrees is the correct deficiency on his first amended_return petitioner again directed that an overpayment be applied against hi sec_2012 liability but reduced the amount claimed by his newly reported tax_liability for his first amended_return was submitted on date over two years and five months after hi sec_2012 federal_income_tax return was due petitioner contends that because he consistently overpaid his tax_liability and directed that an overpayment be applied for subsequent years the irs always had more than enough to cover his liabilities so that he should not be liable for interest on the deficiency for i imputed_income from life_insurance_policy the record does not explain the circumstances under which delta included imputed_income in the form_w-2 issued to petitioner but we infer from petitioner’s testimony that it related to a life_insurance_policy provided to him pursuant to a union contract covering employees including former employees such as petitioner the terms of the policy are not in the record so we cannot determine whether the payment of premiums by delta should have been included in petitioner’s taxable_income see sec_79 petitioner argues that he did not ask for and did not want life_insurance and that he persuaded the irs that the imputed_income relating to the same policy reported on his form_w-2 for the taxable_year was properly excluded for that year petitioner however has not overcome the applicability of three well- established rules first reporting an item_of_income on his return constituted an admission that must be overcome by cogent evidence see 412_f2d_800 3d cir aff’g per curiam tcmemo_1968_126 92_tc_312 62_tc_739 aff’d without published opinion 2petitioner described the policy as one which a former employer bought for a group of former employees sec_79 provides that an employee shall include in his gross_income the cost of group term life_insurance on his life provided under a policy carried by his employer but only to the extent that the cost exceeds the sum of the cost of dollar_figure of the insurance plus any amounts paid_by the employee toward the purchase of the insurance f 2d 3d cir cf estate of fujishima v commissioner tcmemo_2012_6 petitioner contends that in he notified delta that he did not want the life_insurance_policy that led to the imputed_income but the policy apparently was in effect and provided a taxable benefit to petitioner unless and until it was canceled petitioner has not overcome the effect of the admission on hi sec_2011 original return which was repeated on his first amended_return second each tax_year stands alone so that acceptance of a position by the irs for one year and it is not clear from the correspondence on which petitioner relies whether the irs accepted his theory for is not controlling in a later year see 465_us_330 381_us_68 auto club of mich v commissioner 353_us_180 800_f2d_672 7th cir aff’g 84_tc_764 third the irs is not required to accept and process petitioner’s second amended_return on which he deleted the imputed_income item and claimed a larger overpayment see 464_us_386 a n amended_return is a creature of administrative origin and grace 20_tc_79 holding that the acceptance or rejection of an amended_return is solely within the discretion of the commissioner roberts v commissioner tcmemo_2012_144 we thus reject petitioner’s claim that the irs should accept his second amended_return ii application of overpayment that third principle also requires us to reject petitioner’s belated attempts to apply portions of the overpayment retroactively for that year instead of against his liability for petitioner does not deny that he claimed the benefit of the overpayment on hi sec_2012 return which he admits filing late because he understood that there was no penalty in a refund situation in the ordinary course of events his account record which is not in evidence would reflect his election on hi sec_2011 original return to apply the overpayment against hi sec_2012 liability that payment would be applied at the time hi sec_2012 return was due see sec_6402 sec_301_6402-3 sec_301_6611-1 proced admin regs when a deficiency was determined with respect to petitioner’ sec_2011 original return and the overpayment had already been applied for the subsequent year interest was assessible in accordance with revrul_99_40 1999_2_cb_441 if as petitioner asserts his account was constantly in an overpaid condition little or no interest may have been assessed we cannot determine however what has been or will be done in this regard petitioner argues that there was no deficiency at any time because he always overpaid and had overpayments applied for the following year however a deficiency is defined in relevant part as the amount by which the tax imposed exceeds the amount shown as the tax by the taxpayer upon his return see sec_6211 thus petitioner’s failure to report income on hi sec_2011 original return created a deficiency as respondent determined see 112_tc_46 a fter applying an overpayment against the taxpayer’s liability for another taxable_year the commissioner is not precluded from subsequently determining a deficiency for the taxable_year in respect of which the overpayment was originally claimed and allowed 91_tc_85 iii jurisdiction over interest respondent argues and the court agrees that there is no applicable exception here to the general_rule that the court lacks jurisdiction to determine interest in a deficiency case see 64_tc_589 see also sec_6404 for the limited exceptions not applicable here in the absence of a record of payments and assessments on petitioner’s account the wisdom of this rule is apparent petitioner has submitted a memorandum in which he argues about the proper treatment of overpayments in calculating interest but those arguments must be saved for a later day in the appropriate proceeding see sec_7481 to reflect the foregoing and respondent’s concession decision will be entered for respondent in the reduced_amount of dollar_figure
